Citation Nr: 0920588	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Regional Office (RO) in 
Salt Lake City, Utah rating decision, which denied the claims 
on appeal.

The record reflects that after the final supplemental 
statement of the case (SSOC) the Veteran submitted additional 
relevant evidence to the Board.  No subsequent supplemental 
statement of the case (SSOC) was issued; however, with the 
evidence the Veteran also submitted an SSOC Notice Response 
where he checked the box indicating that he would like his 
case returned to the Board for further appellate 
consideration as soon as possible.  In context, therefore, 
the Board believes that the Veteran clearly intended to waive 
of initial review by the agency of original jurisdiction in 
accordance with 38 C.F.R. § 20.1304 (2008).

The Veteran's case was remanded by the Board for additional 
development in December 2007 and December 2008.  The case is 
once again before the Board.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower 
extremity is not etiologically related to service or to a 
service-connected disability.

2.  The Veteran's peripheral neuropathy of the right lower 
extremity is not etiologically related to service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active military service, is not 
proximately due to or the result of any service-connected 
disability, and may not be presumed to have been incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active military service, is 
not proximately due to or the result of any service-connected 
disability, and may not be presumed to have been incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in January 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.   

The January 2008 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was subsequently readjudicated thereafter. 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran has not referenced treatment at any VA 
facility; therefore, no VA medical documents are of record.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided VA 
examinations for his claimed peripheral neuropathy in 
September 2003 (and supplemented in October 2003), August 
2005, and May 2008, with supplementary medical opinions 
rendered in July 2008 and January 2009.  The Board finds 
these examinations and opinions in their totality to be 
thorough and complete.  The examiners noted that the claims 
file had been reviewed.  Therefore, these examination reports 
and opinions are sufficient upon which to base a decision 
with regard to these claims. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including peripheral 
neuropathy, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  In the 
instant case, there is no presumed service connection because 
peripheral neuropathy was not medically diagnosed within one 
year of discharge; indeed, it was not diagnosed until decades 
after service, if at all.  Nor was the Veteran diagnosed with 
diabetes mellitus, which he claims caused or aggravated his 
peripheral neuropathy, until decades after service.

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

The Veteran was service connected for Type II diabetes 
mellitus in August 2003.  The Veteran claims that he suffers 
from bilateral lower extremity peripheral neuropathy as a 
result of his service-connected diabetes mellitus.  
Specifically, the Veteran alleges that he suffers from small 
fiber neuropathy of the bilateral lower extremities, caused 
by undiagnosed sugar intolerance (pre-diabetes) before being 
diagnosed with Type II diabetes mellitus.  The crucial 
inquiry, therefore, is whether the Veteran currently has 
bilateral lower extremity peripheral neuropathy that is 
proximately due to or the result of his service-connected 
Type II diabetes mellitus.  The Board concludes it is not. 

The Veteran's service treatment records do not indicate any 
complaints of pain, discomfort, numbness, tingling, or other 
neurological problems or diagnoses of peripheral neuropathy 
or other neurological condition while in service.  

After service, private treatment records indicate in July 
2001 the Veteran experienced lower extremity muscle pain and 
weakness after starting Zocor.  He quit after one week on the 
medication and his symptoms resolved.  Private treatment 
records from November 2001 indicate a diagnosis of mild Type 
II diabetes mellitus.  The Veteran underwent an L4-L5 lumbar 
fusion in September or October 2002.  Private treatment 
records from September 2003 indicate a diagnosis of mild 
peripheral neuropathy. 

In September 2003 the Veteran was afforded a VA examination.  
The Veteran complained of both feet being "somewhat numb 
constantly" and localized left leg numbness.  The examiner 
noted the Veteran's prior back surgery.  On examination, the 
examiner observed "decreased sensory of bilateral feet to 
monofilament testing, though patient does appreciate sharper 
stimulus.  There is vague left leg numbness from the lateral 
leg to the lower leg and across the dorsum of the foot on the 
left."  In an October 2003 addendum to the examination 
report, the examiner concluded, "Episodic sensory decrease 
of lower ext[r]emities more likely than not is secondary to 
lumbar disc disease rather than a diabetic neuropathy.  
Presentation following dermatomes as described in the 
original exam would be key to this diagnosis."

The Veteran received a second VA examination in August 2005.  
At that time, the Veteran reported diagnosis of peripheral 
neuropathy in approximately 2001 or 2002 and Type II diabetes 
mellitus in 2001.  The examiner also noted the Veteran's back 
surgery in 2002.  The Veteran reported very gradual symptom 
onset, with frequent urination and burning pain in his feet 
beginning in 1997 or 1998.  The examiner noted the absence of 
supporting treatment records.  The Veteran reported current 
burning pain in the feet, worse with standing, extending "to 
the calf area with a tingly sensation."  The Veteran also 
reported chronic, mild burning pain in the plantar surface of 
the feet.  Examination through monofilament testing revealed 
subjective diminished response of the lateral foot 
bilaterally with "pressure" response, rather than a sharper 
response.  The Veteran responded positively to all 18 points 
of monofilament testing of the feet.  The examiner noted, 
"Findings are not consistent with a diagnosis of peripheral 
neuropathy."  The examiner's diagnosis was "possible 
peripheral neuropathy, without typical clinical findings 
associated with diabetic neuropathy."  With respect to 
etiology, the examiner concluded:

In discussion, review of the record reflects onset 
of diabetes mellitus and complaint of burning pain 
at approximately the same time.  Shortly after the 
diagnosis of diabetes mellitus type 2 by 
approximately 1 year, he underwent significant back 
surgery and had complications of bilaterally lower 
extremity deep vein thrombosis.  In my opinion the 
symptoms described likely were not caused by 
diabetes mellitus and are more consistent with 
radiculopathy.

Private treatment records from the Mayo Clinic in March 2007 
include a notation of "symptoms of small fiber neuropathy," 
but a separate record from the same physician noted the 
Veteran "has no evidence of diabetic neuropathy."  An EMG 
study "was negative for large fiber neuropathy" and 
recommended autonomic reflex testing could be considered to 
confirm small fiber neuropathy.  At that same time, the 
Veteran reported to a second private physician that he 
developed tingling in the feet and loss of sensation in 
approximately 1997.  The Veteran reported current loss of 
sensation to the midleg.  The physician noted diagnosis of 
diabetes in 2001, or five years after the onset of tingling 
in the toes, and back surgery in 2002.  Based on the 
foregoing, the physician opined that the Veteran's clinical 
symptoms were those of a small fiber neuropathy.  In June 
2007, the second private physician reiterated his opinion 
that the Veteran has "small fiber neuropathy related to your 
diabetes as demonstrated by your examination."

Based on the conflicting evidence of record with respect to 
the August 2005 VA examination and March 2007 private 
treatment records, the Board remanded the case in December 
2007 to reconcile the evidence of record with an additional 
VA examination.  The VA examination took place in May 2008.  
While this examination mistakenly discussed peripheral 
neuropathy of the upper extremities, the examiner did examine 
the lower extremities also.  The examiner noted the Veteran's 
"only neurologic symptoms are of tingling with decreased 
sensory in the hands and feet."  Examination revealed 
diminished reflexes, but present, and response to 
monofilament testing from slightly below the knees to the 
feet and toes.  The Veteran reported "the monofilament 
testing goes from a fairly sharp response to a pressure-type 
response, though he is able to discern touch."  The examiner 
noted the normal EMG study from the March 2007 and the 
Veteran's private physician's opinion of possible small fiber 
peripheral neuropathy related to the Veteran's diabetes 
mellitus.  The examiner's diagnosis was "symptoms compatible 
with, but not diagnostic of, early peripheral neuropathy with 
normal EMG studies."  As to etiology, the examiner noted the 
Veteran's inconsistent reported history of onset of 
neuropathy symptoms.  The examiner discounted the prior 
diagnoses potentially linking the Veteran's claimed 
peripheral neuropathy with his diabetes mellitus, based on 
the Veteran's conflicting reported onset of symptomatology.  
The examiner concluded, "As the sensory changes are noted 
well before the diagnosis of diabetes mellitus was made, it 
is less likely as not that neuropathies are related to 
diabetes mellitus, especially in light of normal EMG studies 
in 03/2007."

Based on the Veteran's claim that his peripheral neuropathy 
was due to sugar intolerance, although he was not diagnosed 
with diabetes mellitus until years later, the RO requested a 
medical opinion to address the claim.  The physician, in a 
July 2008 report, discussed the above medical evidence and 
noted that there appeared to be no evidence that autonomic 
reflex testing was ever done to confirm small fiber 
neuropathy, as recommended by the March 2007 EMG report.  The 
physician also noted treatment records from January 2008, 
wherein the Veteran's private physician stated, "It is our 
opinion at this time that it is most probable that you have a 
small fiber neuropathy on the basis of your diabetes.  There 
are unfortunately no additional studies or testing which we 
can accomplish which will clarify this issue."  The private 
records also reportedly stated, "Even though your small 
fiber neuropathy by symptoms precede the evidence of clear-
cut diabetes, it certainly is possible, if not even probable, 
that you had a sugar intolerance, which as we now know may 
cause a neuropathy before clear cut diabetes appears."  The 
physician acknowledged the contention that elevated sugar 
levels can cause neuropathy, but stated "however the most 
common manifestation of diabetic neuropathy is a distal 
symmetric polyneuropathy, affecting peripheral nerves in a 
length-dependent pattern (the longest nerves affected first).  
Small-fiber neuropathy is le[s]s common form of diabetic 
neuropathy."  The physician also noted the Veteran had been 
diagnosed with carpel tunnel syndrome and degenerative disc 
disease of the lumbar spine.  Finally, the physician stated 
that if the Veteran had been exposed to elevated blood sugar 
levels for an extended period of time, as the Veteran and his 
private physician claimed, he would have diabetic neuropathy 
and diabetic retinopathy, neither of which the Veteran had.  
In conclusion, the physician stated, 

Although peripheral neuropathy is well known 
complication of diabetes mellitus, I am not aware 
of any medical literature that support the 
contention that long exposure to hyperglycemia can 
cause peripheral neuropathy without involvement of 
the other organs.  There is no evidence of the 
small fiber neuropathy and the [Veteran] has other 
condition[s] that could explain his symptoms: 
carpal tunnel syndrome and lumbar disc disease.

As the May 2008 VA examination had mistakenly focused on 
peripheral neuropathy of the bilateral upper extremities, the 
Board again remanded the case requesting a medical opinion as 
to whether peripheral neuropathy of the right and left lower 
extremities had been caused by the Veteran's service-
connected diabetes mellitus.  In a January 2009 report, the 
physician noted, with respect to the Veteran's and his 
physician's contention that his upper extremity peripheral 
neuropathy is due to sugar intolerance before diagnosis of 
diabetes, the medical evidence outlined above.  The physician 
concluded, "Based upon review [of] the claim file, medical 
evidence submitted and current medical literature [it] is my 
opinion that the Veteran's right and left lower extremities 
clinical peripheral neuropathy is less likely than not 
cause[d] or permanent[ly] aggravated by his service connected 
condition of diabetes mellitus."  The physician provided the 
following rationale:

Veteran has subjective complaints of peripheral 
neuropathy most likely than not related to his 
lumbar spine condition.  He has normal NCS/EMG and 
no test showing evidence of small fiber neuropathy.  
He does have subjective complaints of distal axonal 
polyneuropathy most likely than not idiopathic in 
nature, that was attributed to his "pre-diabetes" 
[by] one of his providers.  Recently, impaired 
glucose tolerance (but no frank diabetes mellitus) 
has been found in approximately one-third of 
patients with no other explanation for 
polyneuropathy.  To conclude that his distal 
polyneuropathy is related to his diabetes would 
require mere speculation.

The Board notes that there exists conflicting evidence as to 
whether the Veteran's lower extremity neuropathy was caused 
or aggravated by his service-connected diabetes mellitus.  In 
general, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, his knowledge and skill in analyzing the data, and 
his medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000). 
 
The Board finds that the greater weight of probative evidence 
is against finding the reported neurological manifestations 
in the Veteran's lower extremities were caused or aggravated 
by his service-connected diabetes mellitus.  The Board 
acknowledges the multiple private treatment records 
diagnosing the Veteran with peripheral neuropathy and 
attributing that neuropathy to the Veteran's diabetes.  The 
basis for this medical nexus, however, appears to have been 
the belief that the Veteran's symptoms were attributable to 
small fiber neuropathy, which was believed to be related to 
the diabetes mellitus.  By contrast, the multiple VA 
examinations and opinions consistently found no basis for the 
Veteran's diagnosis of small fiber neuropathy or attributing 
that small fiber neuropathy to the Veteran's diabetes.  
Significantly, the VA examiners challenged the diagnosis of 
small fiber neuropathy, noting the Veteran's normal NCS/EMG, 
and the absence of evidence that an autonomic reflex test was 
done to determine the existence of small fiber neuropathy, as 
had been suggested by one of the Veteran's private 
physicians.  The VA examiners also noted the absence of 
impairment of other organs, which is typical where 
hyperglycemia/sugar intolerance causes neuropathy, and the 
existence of another condition (lumbar disc disease) that 
could cause the symptoms of lower extremity neuropathy 
described by the Veteran.  Furthermore, at least one VA 
examiner in July 2008 observed that small fiber neuropathy 
was actually a less common form of diabetic neuropathy, and 
that distal symmetric polyneuropathy was the most common 
manifestation, affecting peripheral nerves in a length 
dependent patter.  All these factors, the VA examiners 
stated, rendered the diagnosis of lower extremity small fiber 
neuropathy due to diabetes mellitus unlikely.  

The Veteran's argument that his neuropathy resulted from 
sugar intolerance that was present before diabetes was 
considered; however, it was noted that such a relationship 
would be speculative.  The Board notes that a possible 
connection or one based on mere "speculation" is too tenuous 
a basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. § 
3.102.  The Court has held that medical link that is only 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Furthermore, in addition to finding such relationship 
speculative in nature, the VA examiners pointed to other 
factors present in this case that weighed against such a 
relationship, such as the absence of impairment of other 
organs, which is typical where hyperglycemia/sugar 
intolerance causes neuropathy, and the existence of another 
condition (lumbar disc disease) that could cause the symptoms 
of lower extremity neuropathy described by the Veteran.  

In addition to these multiple concrete bases for concluding 
the Veteran's neuropathy was unrelated to his service-
connected diabetes mellitus, the examiners fully examined the 
claims file and thoroughly discussed the Veteran's treatment 
records and other medical opinions of record.  Therefore, the 
Board finds the opinions of the VA examiners, which 
unanimously found a relationship between the Veteran's 
claimed neuropathy of the lower extremities and his diabetes 
mellitus unlikely, to be the most probative evidence of 
record.

The Board acknowledges the Veteran's assertions that his 
service-connected diabetes mellitus, including possible sugar 
intolerance (pre-diabetes), caused his lower extremity 
peripheral neuropathy.  Certainly, the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of numbness and tingling.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  In this 
instance, therefore, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, especially 
as to complex medical diagnoses such as a link between his 
diabetes mellitus and lower extremity neuropathy.  Thus, his 
statements regarding any such link are not competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions). 
 
The Board has also considered other evidence submitted by the 
Veteran in support of his claim, including selected 
quotations from multiple medical articles and treatises 
discussing prediabetes, neuropathy, and/or a potential link 
between the two.  The Board notes that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  In this case, however, the evidence 
submitted is simply too general to make a causal link between 
the Veteran's current neuropathy and his diabetes mellitus or 
any other incident of military service more than speculative 
in nature.  As one example, the AG Smith and JR Singleton 
study excerpt states: "Peripheral neuropathy is common.  
Diabetes is the most common cause, accounting for 
approximately half of cases, but up to 1/3rd of neuropathy 
patients have no identifiable etiology.  Among this 
population, impaired glucose tolerance (IGT or 'prediabetes') 
is observed in approximately 40%."  The Board recognizes 
that prediabetes may be a contributing factor in the 
development of peripheral neuropathy, but, as discussed in 
detail above, the most probative evidence of record are the 
opinions of the VA examiners who took into account the 
particular facts and circumstances of the Veteran's case, and 
concluded that the Veteran's current neuropathy is unrelated 
to prediabetes, or to his service-connected diabetes 
mellitus.  
 
As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  In this case, while there is 
certainly probative evidence weighing both for and against 
the claim, the Board finds that the greater weight of the 
probative evidence is against.  While the Board is 
sympathetic to the Veteran's sincere belief that he incurred 
lower extremity peripheral neuropathy from his service-
connected diabetes mellitus, the greater weight of competent 
medical evidence of record does not support this contention.  
Therefore, service connection may not be granted on a 
secondary basis. 
 
With regards to granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service or symptomatology was consistent from service.  38 
C.F.R. 3.303(d) (2008).  Currently, there is no evidence of 
record indicating the Veteran was treated for or diagnosed 
with nerve damage or peripheral neuropathy in service, nor 
does the Veteran argue the condition began in service or that 
he experienced a continuity of symptomatology from service.  
Furthermore, no medical opinion has related his current 
neuropathy to service.  Therefore, service connection for 
lower extremity peripheral neuropathy on a direct basis is 
not warranted. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity to include as secondary to 
service-connected diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity to include as secondary to 
service-connected diabetes mellitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


